In an action to recover damages for breach of contract, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Gurahian, J.H.O.), entered December 15, 1995, which, after a nonjury trial, dismissed the complaint and is in favor of the defendant and against them on the defendant’s counterclaim in the principal sum of $950.
Ordered that the judgment is affirmed, with costs.
The determination of the fact-finding court should not be disturbed on appeal unless it is obvious that the court’s conclusion could not be reached by any fair interpretation of the evidence, especially when the findings of fact rest in large measure on considerations relating to the credibility of witnesses *476(Thoreson v Penthouse Intl., 80 NY2d 490). In the present case, the evidence supports the trial court’s conclusion that the defendant did not breach its contract with the plaintiffs.
The plaintiffs’ remaining contentions are without merit. Rosenblatt, J. P., O’Brien, Copertino and Goldstein, JJ., concur.